Exhibit 10.2

Bailment Agreement

This Bailment Agreement (the “Agreement”) is made and entered into this 2nd day
of February 2010 (the “Effective Date”) by and between Spansion Japan Ltd., a
Japanese corporation (”Spansion Japan”) and Spansion LLC, a Delaware limited
liability company (“Spansion LLC”).

In the past Spansion Japan and Spansion LLC have found it mutually beneficial to
lend each other probe cards in order to better utilize their testers and reduce
the need to use external sort services. Spansion Japan and Spansion LLC desire
to continue this practice in the future.

Spansion Japan has entered into a corporate reorganization proceeding in Japan
and Spansion LLC has filed bankruptcy in the United States under Chapter 11 of
the U.S. Bankruptcy Code.

Spansion Japan and Spansion LLC wish to document the arrangement under which
Spansion LLC has lent the probe cards listed on Exhibit A to Spansion Japan for
testing purposes and plans to lend the additional probe cards listed on Exhibit
B to Spansion Japan, also for testing purposes. Further, Spansion Japan has lent
the probe cards listed on Exhibit C to Spansion LLC for testing purposes and
plans to lend the additional probe cards listed on Exhibit D to Spansion LLC,
for testing purposes (the probe cards listed on Exhibits A, B, C and D are
collectively referred to herein as the “Probe Cards”). All Probe Cards will be
subject to the terms of this Agreement. Spansion Japan and Spansion LLC will
return the Probe Cards lent hereunder to each other upon the completion of the
testing of the Spansion products or for other grounds provided herein. This
arrangement is in the ordinary course of business for each party.

In consideration of the mutual promises and upon the terms and conditions set
forth below, the parties agree as follows:

 

  1. Spansion LLC and Spansion Japan have shipped and delivered to each other
the Probe Cards listed on Exhibit A and Exhibit C, respectively, and Spansion
Japan and Spansion LLC each acknowledge receipt of such Probe Cards. Spansion
LLC and Spansion Japan agree to ship the Probe Cards listed on Exhibit B and
Exhibit D, respectively, to the other party hereto. As the need arises to ship
additional Probe Cards in the future, Exhibit B and Exhibit D will be updated
upon written notice to the other party by the party in need of such additional
Probe Cards, and the agreement of the other party to ship such additional Probe
Cards.

 

  2. The party that has received and/or will receive the relevant Probe Cards
from the other party (the “Recipient”) may use such Probe Cards solely for the
purpose of testing Spansion products, and in the case of Spansion Japan, only
pursuant to the terms of existing services agreements between the parties.

 

1



--------------------------------------------------------------------------------

     Without limiting the foregoing, the Recipient may not transfer or sell such
Probe Cards, or any interest therein, to any third party.

 

  3. Title to, ownership of, and risk of loss of, the Probe Cards shall remain
with the party that has lent and/or will lend the Probe Cards to the other party
(the “Lender”) at all times. A label shall be placed on each Probe Card
indicating that ownership thereof is held by the Lender. The Recipient agrees
not to place any other marking or label on any of the Probe Cards nor take any
other action indicating ownership thereof by the Recipient or otherwise
inconsistent with this Bailment Agreement. Lender is hereby authorized to file
financing statements or other similar documents or notices in any filing office
or other location that Lender deems necessary or desirable or to send such
notices to any lender of the Recipient as Lender deems necessary or desirable,
including, in either case, for purposes confirming its status as owner and
bailor, for purposes of giving actual public or constructive notice of the
existence of the bailment created under this Agreement or for any other
purposes, including, without limitation, as may be prescribed under the Uniform
Commercial Code in effect from time to time in any jurisdictions that Lender
deems applicable for such filing or notification purposes.

 

  4. The Recipient shall use reasonable care to protect and prevent damage to
the Probe Cards in its possession.

 

  5. The Lender shall be responsible for all shipping, freight and insurance
charges as well as all export and import taxes, value-added taxes and
adjustments, customs, duties and similar taxes and liabilities related to the
shipment of the Probe Cards to the Recipient and the return thereof to the
Lender.

 

  6. At such time as the Recipient no longer has any use for any of the Probe
Cards for the purpose set forth herein or upon the request of the Lender, the
Recipient will return such Probe Cards to the Lender within 10 business days of
such request.

 

  7. This Agreement shall not be assigned by either party whether voluntarily or
involuntarily or by operation of law, in whole or in part, to any third party
without the prior written consent of the other party, provided that either party
may assign all of its rights and obligations under this Agreement to a successor
in interest to or transferee of substantially all of such party’s assets. In the
event of a permitted assignment under this Section 7, the assigning party will
have no further obligations arising after the date of the assignment with
respect to this Agreement, provided that the assignee agrees in writing to
assume and be bound by the terms, conditions and obligations of such party
hereunder. Any purported assignment not in compliance with this Section 7 shall
be null and void from the beginning.

 

2



--------------------------------------------------------------------------------

  8. Failure or neglect by either party to enforce at any time any of the
provisions hereof shall not be construed nor shall be deemed to be a waiver of
such party’s rights hereunder nor in any way affect the validity of the whole or
any part of this Agreement nor prejudice such party’s rights to take subsequent
action.

 

  9. All notices required or permitted to be given hereunder shall be in writing
by first class certified or registered airmail, postage prepaid, if confirmed or
acknowledged, to the addresses specified below or to such other address as may
be specified in writing by the addressed party to the other party in accordance
with this Section 7:

if to Spansion LLC:

Attn: Legal Department

915 DeGuigne Drive

Sunnyvale, California 94088-3453, U.S.A.

if to Spansion Japan:

Attn: Trustee

2 Takaku-Kogyodanchi

Aizuwakamatsu-shi, Fukushima, 965-0060, Japan

 

     Each such notice or other communication shall for all purposes be treated
as effective or as having been given as follows: (i) if delivered in person,
when delivered; (ii) if sent by airmail, at the earlier of its receipt or at 5
p.m., local time of the recipient, on the seventh day after deposit in a
regularly maintained receptacle for the disposition of mail or airmail, as the
case may be; and (iii) if sent by recognized courier service, on the date shown
in the written confirmation of delivery issued by such delivery service. Either
party may change the address and/or addressee(s) to whom notice must be given by
giving appropriate written notice at least fourteen (14) days prior to the date
the change becomes effective.

 

  10. In the event that any clause, sub-clause or other provision contained in
this Agreement shall be determined by any competent authority to be invalid,
unlawful or unenforceable to any extent, such clause, sub-clause or other
provision shall to that extent be severed from the remaining clauses and
provisions, or the remaining part of the clause in question, which shall
continue to be valid and enforceable to the fullest extent permitted by law.

 

3



--------------------------------------------------------------------------------

  11. Any ambiguity in this Agreement shall be interpreted equitably without
regard to which party drafted the Agreement or any provision thereof. The terms
“this Agreement,” “hereof,” “hereunder,” and any similar expressions refer to
this Agreement and not to any particular Section or other portion hereof. The
parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party will not be applied in
the construction or interpretation of this Agreement. As used in this Agreement,
the words “include” and “including,” and variations thereof, will be deemed to
be followed by the words “without limitation”. The official text of this
Agreement shall be in the English language, and any interpretation or
construction of this Agreement shall be based solely on the English language
text.

 

  12. The rights and obligations of the parties under this Agreement shall be
governed in all respects by the laws of the State of California exclusively, as
such laws apply to contracts between California residents performed entirely
within California.

 

  13. Spansion LLC and Spansion Japan shall use their best efforts to resolve by
mutual agreement any disputes, controversies, or differences which may arise
from, under, out of, or in connection with this Agreement.

 

  14. This Agreement supersedes any arrangements, understandings, promises or
agreements as to the subject matter of this Agreement made or existing between
the parties prior to the latest date on which this Agreement is executed by
either party. This Agreement constitutes the entire understanding between the
parties as to the subject matter of this Agreement. Except as otherwise provided
herein, no addition, amendment to or modification of this Agreement shall be
effective unless it is in writing and signed by and on behalf of both parties.
It is acknowledged that the terms of this Agreement have been negotiated between
the parties and that each party was represented by separate counsel.
Notwithstanding the foregoing, nothing contained in this Agreement shall
constitute a waiver, release of, or amendment or other modification to, any
other agreement between the parties relating to a subject other than the subject
matter of this Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and in acknowledgement that the parties hereto have read and
understood each and every provision hereof, the parties have executed this
Agreement to be effective as of the Effective Date.

 

SPANSION JAPAN LTD.    SPANSION LLC Signature:  

/s/ Masao Taguchi

   Signature:  

 

Printed Name:  

Masao Taguchi

   Printed Name:  

 

Title:  

Trustee

   Title:  

 

Date:  

February 2, 2010

   Date:  

 

[Signature Page to Bailment Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and in acknowledgement that the parties hereto have read and
understood each and every provision hereof, the parties have executed this
Agreement to be effective as of the Effective Date.

 

SPANSION JAPAN LTD.    SPANSION LLC Signature:  

 

   Signature:  

/s/ Randy W. Furr

Printed Name:  

 

   Printed Name:  

Randy W. Furr

Title:  

 

   Title:  

EVP & CFO

Date:  

 

   Date:  

2 Feb 2010

[Signature Page to Bailment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

List of Probe Cards Already Delivered by Spansion LLC to Spansion Japan



--------------------------------------------------------------------------------

Exhibit A

 

 

List of Probe Cards loaned from LLC to Spansion Japan after bankruptcy filing

 

Item   

Serial #

   Asset #    Device    Equip 1    FUV9876001       98760    V5400 2   
FUV9876002       98760    V5400 3    FUV9876003       98760    V5400 6   
FUV9876008    115975-0    98760    V5400 10    FUV9876023    117182-0    98760
   V5400 12    FUV9876035    117402-0    98760    V5400 17    BMX9821401      
98214    AeHR 18    BMX98U2001       98U20    AeHR

List of Probe Cards loaned from LLC to Spansion Japan before bankruptcy filing1

 

ID   

Serial #

   Asset #    Device    Equip    BXM9825302       98253    AeHR 19161   
BXM9825301    118521-0    98253    AeHR 19171    BXM9825304    118757-0    98253
   AeHR 22361    BXM9825305    118758-0    98253    AeHR 22366    BXM9825306   
118774-0    98253    AeHR 22371    BXM9825307       98253    AeHR 18851   
BXM9852405    118420-0    98524    AeHR 18861    BXM9852406    118421-0    98524
   AeHR 18866    BXM9852407    118422-0    98524    AeHR 18876    BXM9852408   
118423-0    98524    AeHR 18886    BXM9852409    118424-0    98524    AeHR 18896
   BXM9852410    118425-0    98524    AeHR 21511    BXM9871803       98718   
AeHR 22196    BXM9871804    118835-0    98718    AeHR 22436    BXM9876403   
118624-0    98764    AeHR 22441    BXM9876404    118625-0    98764    AeHR 22616
   BXM9876405    118622-0    98764    AeHR 22621    BXM9876406    118623-0   
98764    AeHR

 

1

Source: excel file received from Furuichi-san on 11/4/2009

 

1



--------------------------------------------------------------------------------

ID   

Serial #

   Asset #    Device    Equip 19141    BXM98Y0603    118520-0    98Y06    AeHR
19151    BXM98Y0604    118619-0    98Y06    AeHR 22416    BXM98Y0605    118620-0
   98Y06    AeHR 22426    BXM98Y0606    118625-0    98Y06    AeHR 7151   
FUD9825701    118061-0    98257    v5400 7156    FUD9825702    118062-0    98257
   v5400 7161    FUD9825703    118063-0    98257    v5400 7166    FUD9825704   
118064-0    98257    v5400 7171    FUD9825705    118065-0    98257    v5400 7176
   FUD9825706    118066-0    98257    v5400 7181    FUD9825707    118067-0   
98257    v5400 7186    FUD9825708    118068-0    98257    v5400 7191   
FUD9825709    118069-0    98257    v5400 7196    FUD9825710    118070-0    98257
   v5400 7201    FUD9825711    118071-0    98257    v5400 7206    FUD9825712   
118072-0    98257    v5400 459    FUF9852401    115579-0    98524    v5400 462
   FUF9852404    115582-0    98524    v5400 4956    FUF9852406    117387-0   
98524    v5400 4963    FUF9852411    117392-0    98524    v5400 15491   
FUG9852407    118139-0    98524    v5400 15496    FUG9852408    118140-0   
98524    v5400 15501    FUG9852409    118210-0    98524    v5400 15506   
FUG9852410    118211-0    98524    v5400 15511    FUG9852411    118212-0   
98524    v5400 15516    FUG9852412    118213-0    98524    v5400 22716   
FUG9871901    5008242-0    98719    v5400 21891    FUG9875002    5008224-0   
98750    v5400 21966    FUG9875003    5008226-0    98750    v5400 2444   
FUG9876603    116477-0    98766    v5400 2542    FUG9876604    116609-0    98766
   v5400 15521    FUG9876607    118443-0    98766    v5400 15526    FUG9876608
   118444-0    98766    v5400 15531    FUG9876609    118445-0    98766    v5400
15536    FUG9876610    118446-0    98766    v5400 15541    FUG9876611   
118447-0    98766    v5400 8786    FUG98Y0501    5008267-0    98Y05    v5400
8791    FUG98Y0502    5008268-0    98Y05    v5400 19226    FUG98Y0604   
118418-0    98Y06    v5400 19231    FUG98Y0605    118417-0    98Y06    v5400
19236    FUG98Y0606    118385-0    98Y06    v5400 22461    FUG98Y0611   
118518-0    98Y06    v5400    BXM98Y1101       98Y11    AeHR 465    FUG98Y1101
   115968-0    98Y11    v5400 2445    FUG98Y1103    118759-0    98Y11    v5400

 

2



--------------------------------------------------------------------------------

ID   

Serial #

   Asset #    Device    Equip 15546    FUG98Y1107    118283-0    98Y11    v5400
7026    FUH9872602    118531-0    98726    v5400 7031    FUH9872603    118532-0
   98726    v5400 8731    FUH9876701    5008258-0    98767    v5400 8736   
FUH9876702    5008259-0    98767    v5400 8741    FUH9876703    5008260-0   
98767    v5400 8746    FUH9876704    5008261-0    98767    v5400 8751   
FUH9876705    5008262-0    98767    v5400 8756    FUH9876706    5008263-0   
98767    v5400 8721    FUL9825201    5008270-0    98252    v5400 8726   
FUL9825202    5008269-0    98252    v5400 9601    FUL9825203    5008271-0   
98252    v5400 19956    FUL9825304    118626-0    98253    v5400 20361   
FUL9825305    118515-0    98253    v5400 22626    FUL9825306    118514-0   
98253    v5400 22636    FUL9825307    118516-0    98253    v5400 22481   
FUP9853301    5008244-0    98533    v5400 22491    FUP9853302    5008245-0   
98533    v5400 9321    FUP9857501    118529-0    98575    v5400 9326   
FUP9857502    118528-0    98575    v5400 13451    FUP9857604    118448-0   
98576    v5400 20451    FUP9867702    5008253-0    98677    v5400 8821   
FUP9871801    118079-0    98718    v5400 8826    FUP9871802    118073-0    98718
   v5400 9006    FUP9871803    118074-0    98718    v5400 9011    FUP9871804   
118075-0    98718    v5400 9016    FUP9871805    118076-0    98718    v5400 9021
   FUP9871806    118077-0    98718    v5400 9651    FUP9871807    118078-0   
98718    v5400 9661    FUP9871809    118449-0    98718    v5400 19181   
FUP9871811    118524-0    98718    v5400 19191    FUP9871812    118523-0   
98718    v5400 19281    FUP9875502       98755    v5400 8861    FUP98U1901   
5008274-0    98U19    v5400 8866    FUP98U1902    5008272-0    98U19    v5400
11876    FUP98U1903    5008273-0    98U19    v5400 13296    FUP98U2003   
118450-0    98U20    v5400 13301    FUP98U2004    118451-0    98U20    v5400
13426    FUP98Y1701    5008264-0    98Y17    v5400 13431    FUP98Y1702   
5008265-0    98Y17    v5400 13436    FUP98Y1703    5008266-0    98Y17    v5400
540    FUV9876009    115976-0    98760    v5400 4712    FUV9876010    116983-0
   98760    v5400 4713    FUV9876011    116984-0    98760    v5400 4708   
FUV9876013    116986-0    98760    v5400

 

3



--------------------------------------------------------------------------------

ID   

Serial #

   Asset #    Device    Equip 4710    FUV9876015    116988-0    98760    v5400
4716    FUV9876017    116990-0    98760    v5400 4867    FUV9876020    117179-0
   98760    v5400 4868    FUV9876021    117180-0    98760    v5400 4870   
FUV9876024    117183-0    98760    v5400 4871    FUV9876025    117184-0    98760
   v5400 4872    FUV9876026    117185-0    98760    v5400 4942    FUV9876030   
117397-0    98760    v5400 5037    FUV9876032    117399-0    98760    v5400 4945
   FUV9876033    117400-0    98760    v5400 4946    FUV9876034    117401-0   
98760    v5400 5249    FUV9876037    117487-0    98760    v5400 5250   
FUV9876038    117488-0    98760    v5400 5260    FUV9876043    117493-0    98760
   v5400 5264    FUV9876045    117495-0    98760    v5400 5266    FUV9876046   
117496-0    98760    v5400 5274    FUV9876050    117500-0    98760    v5400 5282
   FUV9876054    117504-0    98760    v5400 6061    FUV9876402    117689-0   
98764    v5400 8806    FUV9876403    117690-0    98764    v5400 24501   
FUV9876407    118517-0    98764    v5400 21326    FUV9888407    118386-0   
98884    v5400 21331    FUV9888408    118387-0    98884    v5400 13746   
FUV98U1104    116441-0    98U11    v5400 13751    FUV98U1105    116442-0   
98U11    v5400 13756    FUV98U1106    116455-0    98U11    v5400 13721   
FUV98U1108    116457-0    98U11    v5400 13706    FUV98U1109    116458-0   
98U11    v5400 13711    FUV98U1110    116459-0    98U11    v5400 13716   
FUV98U1111    116460-0    98U11    v5400 7041    FUV98Y0202    5008223-0   
98Y02    v5400 7036    FUV98Y0203    5008225-0    98Y02    v5400 4775   
FUV98Y0602    117171-0    98Y06    v5400 4776    FUV98Y0603    117172-0    98Y06
   v5400 4778    FUV98Y0604    117173-0    98Y06    v5400 4779    FUV98Y0605   
117251-0    98Y06    v5400 18246    FUZ9821401    118834-0    98214    v5400
18251    FUZ9821402    118833-0    98214    v5400 18256    FUZ9821403   
118832-0    98214    v5400 18261    FUZ9873101    5008278-0    98731    v5400
18266    FUZ9873102    5008277-0    98731    v5400 18271    FUZ9873103   
5008278-0    98731    v5400 5016    KUC98U2001       98U20    v5400 5217   
KUC98U2003       98U20    v5400 5218    KUC98U2004       98U20    v5400

 

4



--------------------------------------------------------------------------------

ID   

Serial #

   Asset #    Device    Equip 5018    KUC98U2006       98U20    v5400 4837   
PUC98U2002       98U20    v5400 4831    PUC98U2003       98U20    v5400 16496   
TUV9844511    118214-0    98445    v5400 16501    TUV9844513    118215-0   
98445    v5400 1751    WST98M4821    115076-0    98M48    v3308 1828   
WST98M5460    117007-0    98M54    v3308 1829    WST98M5461    117008-0    98M54
   v3308 1830    WST98M5462    117009-0    98M54    v3308 1831    WST98M5463   
117010-0    98M54    v3308 1832    WST98M5464    117011-0    98M54    v3308 1833
   WST98M5465    117012-0    98M54    v3308 1834    WST98M5466    117013-0   
98M54    v3308 4332    WST98M5468    116644-0    98M54    v3308 4330   
WST98M5469    116645-0    98M54    v3308 4358    WST98M5470    116646-0    98M54
   v3308 4354    WST98M5471    116647-0    98M54    v3308 4352    WST98M5472   
116648-0    98M54    v3308 4356    WST98M5473    116649-0    98M54    v3308 4360
   WST98M5474    116650-0    98M54    v3308 4836    WST98P0511       98P05   
v3308 4934    WST98P0512    117404-0    98P05    v3308 1868    WST98R1607   
115064-0    98R16    v3308 1869    WST98R1608    115065-0    98R16    v3308 1871
   WST98R1610    115067-0    98R16    v3308 1873    WST98R1612    115069-0   
98R16    v3308 1874    WST98R1613    115070-0    98R16    v3308 1875   
WST98R1614    115071-0    98R16    v3308 1913    WST98R2405    115524-0    98R24
   v3308 1914    WST98R2406    115525-0    98R24    v3308 1915    WST98R2407   
115526-0    98R24    v3308 1916    WST98R2408    115527-0    98R24    v3308 1917
   WST98R2409    115528-0    98R24    v3308 1918    WST98R2410    115656-0   
98R24    v3308 1919    WST98R2411    115657-0    98R24    v3308 1920   
WST98R2412    115658-0    98R24    v3308 1921    WST98R2413    115659-0    98R24
   v3308 1922    WST98R2414    115660-0    98R24    v3308 1964    WST98U0321   
115048-0    98U03    v3308 1971    WST98U0328    115055-0    98U03    v3308
Vendor   

Serial #

   Card #    Device    Equip K&S    730-53    453    98729    V3308 K&S   
730-55    455    98729    V3308

 

5



--------------------------------------------------------------------------------

Vendor   

Serial #

   Card #    Device    Equip K&S    730-56    456    98729    V3308 K&S   
730-57    457    98729    V3308 K&S    730-59    459    98729    V3308 K&S      
460    98729    V3308 K&S    730-62    462    98729    V3308 FFI    93003   
1103    98730    V3308 WW    W53006    206    98730    V3308 WW    W53007    207
   98730    V3308 WW    W53008    208    98730    V3308 WW    W53009    209   
98730    V3308 WW    W53010    210    98730    V3308 WW    W53011    211   
98730    V3308 WW    W53012    212    98730    V3308 WW    W53014    214   
98730    V3308 WW    W53016    216    98730    V3308 WW    WST98M4801    201   
98M48    V3308 WW    WST98M4802    202    98M48    V3308 WW    WST98M4803    203
   98M48    V3308 WW    WST98M4804    204    98M48    V3308 WW    WST98M4807   
207    98M48    V3308 WW    WST98M4811    211    98M48    V3308 WW    WST98M4815
   215    98M48    V3308 WW    WST98M4816    216    98M48    V3308 WW   
WST98M4818    218    98M48    V3308 WW    WST98M4819    219    98M48    V3308 WW
   WST98M4820    220    98M48    V3308 WW    WST98M4822    222    98M48    V3308
WW    WST98M4823    223    98M48    V3308 WW    WST98M4824    224    98M48   
V3308 WW    WST98M4825    225    98M48    V3308 WW    WST98M4826    226    98M48
   V3308 WW    WST98M4827    227    98M48    V3308 WW    WST98M4828    228   
98M48    V3308 K&S    KST98M5301    401    98M53    V3308 K&S    KST98M5332   
432    98M53    V3308 K&S    KST98M5333    433    98M53    V3308 K&S   
KST98M5334    434    98M53    V3308 K&S    KST98M5336    436    98M53    V3308
K&S    KST98M5338    438    98M53    V3308 K&S    KST98M5340    440    98M53   
V3308 K&S    KST98M5349    449    98M53    V3308 K&S    KST98M5353    453   
98M53    V3308 K&S    KST98M5357    457    98M53    V3308 K&S    KST98M5358   
458    98M53    V3308 K&S    KST98M5359    459    98M53    V3308

 

6



--------------------------------------------------------------------------------

Vendor   

Serial #

   Card #    Device    Equip K&S    KST98M5368    703    98M53    V3308 K&S   
KST98M5372    707    98M53    V3308 K&S    KST98M5376    711    98M53    V3308
K&S    KST98M5425    425    98M54    V3308 K&S    KST98M5445    445    98M54   
V3308 K&S    KST98M5449    449    98M54    V3308 K&S    KST98M5453    453   
98M54    V3308 K&S    KST98M5456    456    98M54    V3308 K&S    KST98M5457   
457    98M54    V3308 K&S    KST98M5460    460    98M54    V3308 K&S   
KST98M5463    463    98M54    V3308 WW    WST98M5402    202    98M54    V3308 WW
   WST98M5403    203    98M54    V3308 WW    WST98M5404    204    98M54    V3308
WW    WST98M5407    207    98M54    V3308 WW    WST98M5410    210    98M54   
V3308 WW    WST98M5411    211    98M54    V3308 WW    WST98M5412    212    98M54
   V3308 WW    WST98M5415    215    98M54    V3308 WW    WST98M5416    216   
98M54    V3308 WW    WST98M5417    217    98M54    V3308 WW    WST98M5418    218
   98M54    V3308 WW    WST98M5419    219    98M54    V3308 WW    WST98M5422   
222    98M54    V3308 WW    WST98M5424    224    98M54    V3308 WW    WST98M5425
   225    98M54    V3308 WW    WST98M5427    227    98M54    V3308 WW   
WST98M5428    228    98M54    V3308 WW    WST98M5429    229    98M54    V3308 WW
   WST98M5431    231    98M54    V3308 WW    WST98M5433    233    98M54    V3308
WW    WST98M5440    240    98M54    V3308 WW    WST98M5442    242    98M54   
V3308 WW    WST98M5443    243    98M54    V3308 WW    WST98M5445    245    98M54
   V3308 WW    WST98M5449    249    98M54    V3308 WW    WST98M5450    250   
98M54    V3308 WW    WST98M5451    251    98M54    V3308 WW    WST98M5452    252
   98M54    V3308 WW    WST98M5453    253    98M54    V3308 WW    WST98M5454   
254    98M54    V3308 WW    WST98M5457    257    98M54    V3308 WW    WST98M5459
   259    98M54    V3308 K&S    714-02    402    98R16    V3308 K&S   
KST98R1608    408    98R16    V3308

 

7



--------------------------------------------------------------------------------

Vendor   

Serial #

   Card #    Device    Equip K&S    KST98R1616    416    98R16    V3308 K&S   
714-18    418    98R16    V3308 K&S    714-23    423    98R16    V3308 K&S   
714-24    424    98R16    V3308 K&S    714-27    427    98R16    V3308 K&S   
714-38    438    98R16    V3308 K&S    714-45    445    98R16    V3308 K&S   
KST98R1646    446    98R16    V3308 K&S    714-55    455    98R16    V3308 K&S
   714-56    456    98R16    V3308 K&S    714-63    463    98R16    V3308 K&S   
KST98R1673    758    98R16    V3308 WW    614-62    362    98R16    V3308 WW   
614-64    364    98R16    V3308 WW    WST98R2401    201    98R24    V3308 WW   
WST98R2402    202    98R24    V3308 FFI    ML0949A-006    1106    98R25    V3308
FFI    ML0949A-022    1122    98R25    V3308 FFI    ML0949A-026    1126    98R25
   V3308 FFI    ML0949A-027    1127    98R25    V3308 K&S    711-09    409   
98R25    V3308 K&S    KST98R2510    410    98R25    V3308 K&S    KST98R2511   
411    98R25    V3308 K&S    KST98R2512    412    98R25    V3308 K&S    711-13
   413    98R25    V3308 K&S    KST98R2514    414    98R25    V3308 K&S   
KST98R2515    415    98R25    V3308 K&S    711-18    418    98R25    V3308 K&S
   KST98R2520    420    98R25    V3308 K&S    711-21    421    98R25    V3308
K&S    KST98R2522    422    98R25    V3308 K&S    711-24    424    98R25   
V3308 K&S    KST98R2528    428    98R25    V3308 K&S    711-29    429    98R25
   V3308 K&S    711-30    430    98R25    V3308 K&S    KST98R2531    431   
98R25    V3308 K&S    711-32    432    98R25    V3308 K&S    711-33    433   
98R25    V3308 K&S    711-34    434    98R25    V3308 K&S    KST98R2536    436
   98R25    V3308 K&S    711-37    437    98R25    V3308 K&S    KST98R2538   
438    98R25    V3308 K&S    KST98R2539    439    98R25    V3308 K&S    711-40
   440    98R25    V3308 K&S    711-41    441    98R25    V3308

 

8



--------------------------------------------------------------------------------

Vendor   

Serial #

   Card #    Device    Equip K&S    711-42    442    98R25    V3308 K&S   
KST98R2543    443    98R25    V3308 K&S    KST98R2521    445    98R25    V3308
K&S    KST98R2547    447    98R25    V3308 K&S    711-48    448    98R25   
V3308 K&S    KST98R2549    449    98R25    V3308 K&S    711-50    450    98R25
   V3308 K&S    711-52    452    98R25    V3308 K&S    KST98R2553    453   
98R25    V3308 K&S    711-55    455    98R25    V3308 K&S    KST98R2510(711-56)
   456    98R25    V3308 K&S    KST98R2509    457    98R25    V3308 K&S   
KST98R2559    459    98R25    V3308 K&S    KST98R2506    460    98R25    V3308
K&S    KST98R2561    461    98R25    V3308 K&S    711-63    463    98R25   
V3308 K&S    KST98R2564    464    98R25    V3308 K&S    KST98R2565    465   
98R25    V3308 WW    WST98R2502    202    98R25    V3308 WW    WST98R2505    205
   98R25    V3308 WW    WST98R2506    206    98R25    V3308 WW    WST98R2507   
207    98R25    V3308 WW    WST98R2510    210    98R25    V3308 WW    WST98R2512
   212    98R25    V3308 WW    WST98R2513    213    98R25    V3308 WW   
WST98R2514    214    98R25    V3308 WW    WST98R2515    215    98R25    V3308
K&S    KST98U0361    461    98U03    V3308 WW    WST98U0317    217    98U03   
V3308 WW    WST98U0318    218    98U03    V3308 WW    WST98U0323    223    98U03
   V3308 WW    WST98U0324    224    98U03    V3308 WW    WST98U0325    225   
98U03    V3308 WW    WST98U0327    227    98U03    V3308 K&S    KST98U0402   
402    98U04    V3308

 

9



--------------------------------------------------------------------------------

EXHIBIT B

List of Probe Cards To Be Delivered by Spansion LLC to Spansion Japan



--------------------------------------------------------------------------------

Exhibit B

 

 

List of Probe Cards To Be Loaned by Spansion LLC to Spansion Japan

 

Serial #

   Asset #    Device    Equip

FUV98U0903

   117174-0    98U09    V5400

FUV98U0905

   117176-0    98U09    V5400

FUV98U0907

   118272-0    98U09    V5400

FUV98U0909

   118274-0    98U09    V5400

FUV98U0911

   118276-0    98U09    V5400

FUV98U0912

   118277-0    98U09    V5400

FUV98U0914

   118279-0    98U09    V5400

FUV98U0915

   118280-0    98U09    V5400

FUV98U0918

   118838-0    98U09    V5400

 

1



--------------------------------------------------------------------------------

EXHIBIT C

List of Probe Cards Already Delivered by Spansion Japan to Spansion LLC



--------------------------------------------------------------------------------

Exhibit C

 

 

List of Probe Cards Loaned by Spansion Japan to Spansion LLC after bankruptcy
filing2

 

Item    Device    Equip.    Card #    Asset #    Serial # 1    98454    V3308   
101    K00003129    5100103070-1-1/2 2    98454    V3308    103    K00003358   
5100138385-1-1/5 3    98454    V3308    104    K00003359    5100138385-1-2/5 4
   98454    V3308    105    K00003360    5100138385-1-3/5 5    98454    V3308   
463    K00003341    5100138382-0010-1/5 6    98454    V3308    465    K00003118
   5100103074-0010-1/2 7    98F10    V3308    410    K00003742   
5100248905-1-3/3 8    98F10    V3308    462    K00003218    5100125624-0010-2/5
9    98F10    V3308    411    K00004011    5100289479-1-1/2 10    98F10    V3308
   461    K00003219    5100125624-0010-3/5 11    98F10    V3308    409   
K00003741    5100248905-1-2/3 12    98F10    V3308    464    K00003050   
5100091098-0010-2/2 13    98H19    V3308    456    K00003094   
5100103075-0010-3/4 14    98H19    V3308    459    K00003091   
5100101438-0010-5/5 15    98H19    V3308    457    K00003093   
5100103075-0010-2/4 16    98H19    V3308    458    K00003092   
5100103075-0010-1/4 17    98H19    V3308    461    K00003090   
5100101438-0010-4/5 18    98H19    V3308    464    K00002998   
5100082023-0010-2/2 19    98K33    V3308    408    K00003571   
5100227083-1-1/10 20    98K33    V3308    415    K00003576    5100227083-1-6/10
21    98K33    V3308    101    K00002792    5100074633-1-1/2 22    98K33   
V3308    102    K00002793    5100074633-1-2/2 23    98K33    V3308    103   
K00002980    5100087978-1-1/5 24    98K33    V3308    104    K00002981   
5100087987-1-2/5 25    98K33    V3308    105    K00002982    5100087978-1-3/5 26
   98K33    V3308    111    K00003010    5100091091-1-4/8 27    98K33    V3308
   112    K00003011    5100091091-1-5/8 28    98K33    V3308    115    K00003014
   5100091091-1-8/8 29    98K33    V3308    459    K00003100   
5100101439-0010-5/5 30    98K33    V3308    463    K00003096   
5100101439-0010-1/5 31    98K33    V3308    106    K00002983    5100087978-1-4/5
32    98K33    V3308    107    K00002984    5100087978-1-5/5 33    98K33   
V3308    108    K00002994    5100091091-1-1/8 34    98K33    V3308    110   
K00003009    5100091091-1-3/8 35    98K33    V3308    113    K00003012   
5100091091-1-6/8 36    98K33    V3308    461    K00003098    5100101439-0010-3/5

 

2

Source: excel workbook from Furuichi-san on 11/4/09

 

1



--------------------------------------------------------------------------------

37    98M57    V3308    412    K00003688    5100237105-3-2/2 38    98M57   
V3308    414    K00003687    5100237105-3-1/2 39    98M57    V3308    102   
K00002968    5100091095-1-2/2 40    98M57    V3308    103    K00003585   
5100227080-3-1/4 41    98M57    V3308    104    K00003586    5100227080-3-2/4 42
   98M57    V3308    105    K00003587    5100227080-3-3/4 43    98M57    V3308
   106    K00003588    5100227080-3-4/4 44    98M57    V3308    107    K00003630
   5100228453-1-1/4 45    98M57    V3308    109    K00003632    5100228753-1-3/4
46    98M57    V3308    112    K00004032    5100299137-1-2/2 47    98M57   
V3308    403    K00003626    5100228754-1-1/4 48    98M57    V3308    404   
K00003627    5100228754-1-2/4 49    98M57    V3308    405    K00003628   
5100228754-1-3/4 50    98M57    V3308    406    K00003629    5100228754-1-4/4 51
   98M57    V3308    407    K00003683    5100237105-1-3/6 52    98M57    V3308
   409    K00003682    5100237105-1-2/6 53    98M57    V3308    411    K00003684
   5100237105-1-4/6 54    98M57    V3308    413    K00003686    5100237105-1-6/6
55    98M57    V3308    464    K00002986    5100091099-0010-2/2 56    98M57   
V3308    410    K00003685    51000237105-1-5/6 57    98R40    V3308    402   
K00003658    5100234142-5-2/2 58    98R40    V3308    414    K00003995   
5100284129-3-5/6 59    98R40    V3308    420    K00004015    5100290222-1-3/4 60
   98U07    V3308    106    K00002952    5100087977-1-4/4 61    98U07    V3308
   107    K00002990    5100091090-1-1/5 62    98U07    V3308    110    K00002996
   5100091090-1-4/5 63    98U07    V3308    465    K00002838   
5100077435-0010-1/2

List of Probe Cards Loaned by Spansion Japan to Spansion LLC before bankruptcy
filing3

 

Item    Device    Equip.    Card #    Asset #    Serial # 1    98445    V3308   
404    K00003930_00    5100278549-3-4/6 2    98445    V3308    302    K00003040
   5100096149-1-2/2 3    98445    V3308    303    K00003212    5100125622-1-1/10
4    98445    V3308    105    K00003207    5100125622-1-3/10 5    98445    V3308
   308    K00003210    5100125622-1-6/10 6    98445    V3308    309    K00003211
   5100125622-1-7/10 7    98445    V3308    310    K00003214   
5100125622-1-8/10 8    98445    V3308    114    K00003935_00    5100278550-3-2/6
9    98445    V3308    115    K00003936_00    5100278550-3-3/6 10    98445   
V3308    117    K00003938_00    5100278550-3-5/6 11    98445    V3308    118   
K00003939_00    5100278550-3-6/6

 

3

Source: excel workbook from Furuichi-san on 11/4/2009

 

2



--------------------------------------------------------------------------------

Item    Device    Equip.    Card #    Asset #    Serial # 12    98445    V3308
   119    K00003963_00    5100282189-1-1/2 13    98445    V3308    120   
K00003964_00    5100282189-1-2/2 14    98454    V3308    459    K00003356   
5100138382-0010-4/5 15    98454    V3308    460    K00003343   
5100138382-0010-3/5 16    98454    V3308    461    K00003357   
5100138382-0010-5/5 17    98454    V3308    464    K00003119   
5100103074-0010-2/2 18    98883    V3308    456    K00003178   
5100118501-0010-7/7 19    98883    V3308    457    K00003191   
5100118501-0010-6/7 20    98883    V3308    458    K00003177   
5100118501-0010-5/7 21    98883    V3308    459    K00003176   
5100118501-0010-4/7 22    98883    V3308    460    K00003190   
5100118501-0010-3/7 23    98883    V3308    461    K00003175   
5100118501-0010-2/7 24    98883    V3308    462    K00003222   
5100118501-0010-1/7 25    98883    V3308    463    K00002953   
5100087980-0010-1/1 27    98445    V3308    1101    K00003241    ML1343A-001 28
   98445    V3308    1102    K00003242    ML1343A-002 29    98447    V3308   
462    K00002548    267644-1-1/2 30    98447    V3308    1101    K00002833   
ML1131A-001 31    98447    V3308    1102    K00002842    ML1131A-002 32    98447
   V3308    1103    K00002881    ML1131A-003 33    98447    V3308    1105   
K00002883    ML1131A-005 34    98447    V3308    1107    K00002885   
ML1131A-007 35    98447    V3308    1108    K00002886    ML1131A-008 36    98447
   V3308    1109    K00002887    ML1131A-009 37    98447    V3308    1110   
K00002893    ML1131A-010 38    98447    V3308    1703    K00002923    APP0400049
39    98447    V3308    1704    K00002941    APP0400050 41    98447    V3308   
1708    K00002934    APP0400069 42    98447    V3308    1711    K00002944   
APP0400072 43    98447    V3308    1712    K00002945    APP0400073 44    98447
   V3308    450    K00003239    5100129208-0010-4/10 45    98447    V3308    458
   K00003246    5100129208-0010-2/10 46    98447    V3308    449    K00003255   
5100129208-0010-10/10 48    98M57    V3308    102    K00002968   
5100091095-1-2/2 49    98M68    V3308    301    K00003745    5100248899-3-1/2 50
   98M68    V3308    103    K00003965_00    5100284127-1-1/15 51    98M68   
V3308    104    K00003966_00    5100284127-1-2/15 52    98M68    V3308    105   
K00003967_00    5100284127-1-3/15 53    98M68    V3308    106    K00003968_00   
5100284127-1-4/15 54    98M68    V3308    107    K00003969_00   
5100284127-1-5/15 55    98M68    V3308    108    K00003970_00   
5100284127-1-6/15 56    98M68    V3308    109    K00003971_00   
5100284127-1-7/15 57    98M68    V3308    110    K00003972_00   
5100284127-1-8/15 58    98M68    V3308    111    K00003973_00   
5100284127-1-9/15 59    98M68    V3308    112    K00003974_00   
5100284127-1-10/15 60    98M68    V3308    113    K00003975_00   
5100284127-1-11/15 61    98M68    V3308    114    K00003976_00   
5100284127-1-12/15

 

3



--------------------------------------------------------------------------------

Item    Device    Equip.    Card #    Asset #    Serial # 62    98M68    V3308
   115    K00003984_00    5100284127-1-13/15 63    98M68    V3308    116   
K00003985_00    5100284127-1-14/15 64    98M68    V3308    117    K00003986_00
   5100284127-1-15/15 65    98M68    V3308    118    K00004003_00   
5100284127-5-1/2 66    98M68    V3308    119    K00004006_00    5100284127-5-2/2
67    98M68    V3308    120    K00004017_00    5100290221-1-1/4 68    98M68   
V3308    121    K00004018_00    5100290221-1-2/4 69    98M68    V3308    122   
K00004019_00    5100290221-1-3/4 70    98M68    V3308    123    K00004020_00   
5100290221-1-4/4 71    98M68    V3308    403    K00003905    5100273393-1-1/2 72
   98R40    V3308    403    K00003911    5100273393-3-1/2 73    98R40    V3308
   404    K00003913    5100273393-3-2/2 74    98R40    V3308    405   
K00003923_00    5100276627-1-1/2 75    98R40    V3308    406    K00003924_00   
5100276627-1-2/2 76    98R40    V3308    407    K00003948_00    5100278549-1-5/5
77    98R40    V3308    408    K00003941_00    5100278549-1-1/5 78    98R40   
V3308    410    K00003946_00    5100278549-1-3/5 79    98R40    V3308    416   
K00003993_00    5100284129-3-3/6 80    98R40    V3308    417    K00003994_00   
5100284129-3-4/6 81    98R40    V3308    102    K00003655    5100234143-3-2/2 82
   98R40    V3308    104    K00003837    5100267972-3-2/4 83    98R40    V3308
   106    K00003830    5100267972-3-4/4 84    98R40    V3308    107    K00003851
   5100272542-1-1/4 85    98R40    V3308    108    K00003856    5100272542-1-2/4
86    98R40    V3308    109    K00003857    5100272542-1-3/4 87    98R40   
V3308    110    K00003858    5100272542-1-4/4 88    98R40    V3308    112   
K00003915    5100277139-1-2/4 89    98R40    V3308    113    K00003916   
5100277139-1-3/4 90    98R40    V3308    114    K00003917    5100277139-1-4/4 91
   98R40    V3308    115    K00003931_00    5100278550-1-1/5 92    98R40   
V3308    116    K00003932_00    5100278550-1-2/5 93    98R40    V3308    117   
K00003933_00    5100278550-1-3/5 94    98R40    V3308    118    K00003926_00   
5100278550-1-4/5 95    98R40    V3308    119    K00003927_00    5100278550-1-5/5
96    98R40    V3308    121    K00003989_00    5100284127-3-2/6 97    98R40   
V3308    122    K00004000_00    5100284127-3-3/6 98    98R40    V3308    123   
K00003990_00    5100284127-3-4/6 99    98R40    V3308    124    K00004001_00   
5100284127-3-5/6 100    98U04    V3308    463    K00002534    266454-1-2/2 101
   98U04    V3308    101    K00002525    266453-1-1/2 102    98U04    V3308   
1104    K00002810    ML0919A-004 103    98U07    V3308    113    K00003046   
5100098347-1-2/4 104    98U07    V3308    464    K00002839   
5100077435-0010-2/2 105    98U07    V3308    463    K00002969   
5100087829-0010-1/2 106    98U07    V3308    462    K00002970   
5100087829-0010-2/2 107    98U08    V3308    1101    K00003344    ML1411A-001
108    98U08    V3308    1102    K00003322    ML1411A-002

 

4



--------------------------------------------------------------------------------

Item    Device    Equip.    Card #    Asset #    Serial # 109    98U08    V3308
   1103    K00003323    ML1411A-003 110    98U08    V3308    1104    K00003324
   ML1411A-004 111    98U08    V3308    1105    K00003325    ML1411A-005 112   
98U08    V3308    1107    K00003327    ML1411A-007 113    98U08    V3308    1108
   K00003328    ML1411A-008 114    98U08    V3308    1109    K00003329   
ML1411A-009 115    98U08    V3308    1110    K00003330    ML1411A-010 116   
98U08    V3308    1111    K00003331    ML1411A-011 117    98U08    V3308    1112
   K00003332    ML1411A-012 118    98U08    V3308    1113    K00003345   
ML1411A-013 119    98U08    V3308    1114    K00003333    ML1411A-014 120   
98U08    V3308    1115    K00003334    ML1411A-015 121    98U08    V3308    1116
   K00003335    ML1411A-016 122    98U08    V3308    1117    K00003336   
ML1411A-017 123    98U08    V3308    1118    K00003337    ML1411A-018 124   
98U08    V3308    1119    K00003338    ML1411A-019

 

5



--------------------------------------------------------------------------------

EXHIBIT D

List of Probe Cards To Be Delivered by Spansion Japan to Spansion LLC



--------------------------------------------------------------------------------

Exhibit D

 

 

List of Probe Cards To Be Loaned by Spansion Japan to Spansion LLC

 

Device    # of cards    Platform 98K38    4    v3308 98H21    1    V3308 98M68
   10    V3308 98R40    2    V3308

 

1